2015 WI 8

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2013AP746-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Ryan D. Lister, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant-Respondent,
                             v.
                        Ryan D Lister,
                                  Respondent-Appellant.

                            DISCIPLINARY PROCEEDINGS AGAINST LISTER

OPINION FILED:          January 28, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
       For the respondent-appellant, there was a brief by Ryan
Lister, Wausau.




       For the complainant-respondent, there was a brief by Robert
G. Krohn and Roethe Pope Roethe LLP, Edgerton.
                                                                              2015 WI 8
                                                                    NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.     2013AP746-D


STATE OF WISCONSIN                              :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Ryan D. Lister, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
             Complainant-Respondent,
                                                                    JAN 28, 2015
       v.
                                                                       Diane M. Fremgen
                                                                    Clerk of Supreme Court
Ryan D Lister,

             Respondent-Appellant.




       ATTORNEY      disciplinary       proceeding.         Attorney's          license

revoked.



       ¶1    PER CURIAM.       Attorney Ryan D. Lister appeals a report

rendered      by     the    Honorable     Robert       E.     Kinney,          referee,

recommending revocation of Attorney Lister's license to practice

law in Wisconsin, imposition of costs, and restitution to the

following:     Wisconsin Lawyers' Fund for Client Protection in the

amount of $8,548.89; D.W. in the amount of $3,151.11; and A.B.

in    the   amount   of    $100.00.     The   referee       found     that     Attorney
Lister committed 34 of the 39 charged counts of misconduct.
                                                                                  No.        2013AP746-D



       ¶2     We       have    considered       Attorney           Lister's        arguments            on

appeal      and    find       them    unavailing.             We    approve       the        referee's

findings      of       fact     and    conclusions            of    law.          The        referee's

reasoning         with     respect       to     discipline           and      restitution                is

persuasive and we conclude that revocation of Attorney Lister's

license to practice law in Wisconsin is appropriate in view of

his extensive pattern of misconduct.                          We further agree with the

referee      that      Attorney        Lister       shall     bear     the     costs          of     this

disciplinary proceeding, which are $28,200.86 as of December 18,

2014, and shall pay the restitution recommended herein.

       ¶3     Attorney         Lister     was       licensed         to     practice           law       in

Wisconsin in 1976 and has practiced in the Wausau area.                                                 In

1986,       Attorney           Lister         was        publicly           reprimanded                 for

unprofessional           conduct       which     consisted           of:          neglect          of    a

client's legal matters, in violation of former Supreme Court

Rule     (SCR) 20.32(3);              failure       to    carry       out     a     contract            of

employment          with        a      client,           in        violation            of      former

SCR 20.35(1)(b); and conduct constituting misrepresentation, in
violation         of     former        SCR 20.04(4).                 In     re      Disciplinary

Proceedings         Against          Lister,        127 Wis. 2d 453,              380 N.W.2d 370

(1986).

       ¶4     Effective June 15, 2007, Attorney Lister's law license

was    suspended         for    five     months      for      17     counts       of     misconduct

involving seven separate grievance investigations.                                  The rules he

violated          relate        to      competence             (SCR 20:1.1),                 diligence

(SCR 20:1.3), keeping a client informed (SCR 20:1.4(a)), failure
to cooperate with an investigation (SCR 22.03(2) and (6)), false
                                                2
                                                                                No.    2013AP746-D



statements to a tribunal (SCR 20:3.3(a)(l)), failure to refund

advance    fee    payments        (SCR 20:1.16(d)),            and      dishonesty           and/or

misrepresentation           (SCR 20:8.4(c)).                     In        re     Disciplinary

Proceedings           Against      Lister,          2007 WI 55,             300 Wis. 2d 326,

731 N.W.2d 254.

      ¶5     Effective          October      4,     2010,    Attorney            Lister's         law

license was suspended for 60 days for four counts of misconduct

involving       one    grievant.          The       rules    he       violated        relate      to

diligence         (SCR 20:1.3),              keeping         a         client              informed

(SCR 20:1.4(a)),          failure       to    forward        the       client's            file   to

successor        counsel          and        refund         advance             fee        payments

(SCR 20:1.16(d)), and failure to cooperate with an investigation

(SCRs 21.15(4),         22.03(2),       and     22.04(1)).            In    re    Disciplinary

Proceedings           Against     Lister,           2010 WI 108,            329 Wis. 2d 289,

787 N.W.2d 820.

      ¶6     In 2012, the Office of Lawyer Regulation (OLR) was

required to seek enforcement of this court's previous orders

based on Attorney Lister's knowing and intentional failure to
obey orders to make restitution payments to an injured client.

In   re    Disciplinary         Proceedings          Against      Lister,         2012 WI 102,

343 Wis. 2d 532, 817 N.W.2d 867.

      ¶7     That brings us to the matter now before this court.

On April 2, 2013, the OLR filed a complaint against Attorney

Lister,    as    amended        September         19,   2013,      alleging           39    ethical

violations       related    to     multiple         client     matters.               This    court

appointed    Referee       Kinney,      who       presided      over       the    disciplinary
proceeding and conducted an evidentiary hearing on January 20
                                                3
                                                                            No.       2013AP746-D



and 21, 2014.       Following the hearing, the OLR moved for and the

referee granted dismissal of four of the alleged counts (Counts

1, 3, 12, and 29), so they are not discussed in this opinion.

    ¶8      On    June   13,    2014,   the       referee       filed       a     report     and

recommendation,       finding     violations        of     all        but       one     of   the

remaining     counts     and     recommending           that        this     court       revoke

Attorney Lister's license to practice law.

    ¶9      Shortly after the report was filed, Attorney Lister

filed a motion to supplement the record and for reconsideration,

citing incidents that occurred after the evidentiary hearing.

The referee denied Attorney Lister's motion on July 2, 2014.

This appeal followed.

    ¶10     We first consider Attorney Lister's appeal from the

referee's     decision     denying          Attorney       Lister's               request      to

supplement    the    record     and   for       reconsideration.                The     pending

complaint    contains     allegations           relating       to    Attorney          Lister's

representation      of   J.T.,    alleging,        inter       alia,        that       Attorney

Lister and J.T. commenced a sexual relationship while J.T. was
his client.       Attorney Lister acknowledges that he had a serious

relationship with J.T., but he disputes that it commenced when

she was a client.        At the time of the January 2014 evidentiary

hearing,    the     relationship      had       ended    and        it     is     clear      that

relations     between     the     two       had    soured.                 J.T.       testified

extensively against Attorney Lister.                     Attorney Lister strongly

challenged J.T.'s credibility, claiming that after the parties

separated, J.T. subjected him to harassing behavior.


                                            4
                                                                       No.     2013AP746-D



    ¶11     Shortly after the referee's               report issued, Attorney

Lister filed the motion claiming an incident had occurred in

which    J.T.   "made      serious,    false    criminal     allegations         against

[Lister]" eliciting a police call.               Attorney Lister asserts that

the allegation was completely false and was intended only to

harass him.      Attorney Lister sought to reopen the disciplinary

matter    and   supplement      the    record    with      this   evidence       on   the

grounds that it bears on J.T.'s credibility.                          Attorney Lister

also sought reconsideration, advising the referee that another

former client, A.P., had,              since the date of the evidentiary

hearing, entered a "no contest" plea in a criminal matter, a

fact Attorney Lister deemed relevant to A.P.'s credibility.                           The

referee denied the motion, citing the need for finality in this

litigation.

    ¶12     Attorney Lister appeals, contending that the referee's

decision was an erroneous exercise of discretion.                           We disagree.

The referee was well aware when he rendered his report that

Attorney    Lister      and     J.T.    had     a    contentious            relationship
following their break-up.             The referee was also well aware that

the cornerstone of Attorney Lister's defense to the allegations

involving J.T. was his challenge to J.T.'s credibility.                               The

alleged incident with J.T. occurred months after the evidentiary

hearing    ended     and    after     the   referee     filed         his    report   and

recommendation.            Moreover,    Attorney      Lister's         affidavit      was

unsupported     by   other     documentation        such    as    a    police    report,

criminal complaint, or conviction record.                    It was not a misuse
of discretion to reject this "new" information.
                                            5
                                                                       No.     2013AP746-D



       ¶13    Similarly, it is hard to imagine how A.P.'s criminal

conviction for drug trafficking, occurring after the evidentiary

hearing, would have made a difference in the referee's report.

The referee was well aware that A.P. had a criminal record at

the time of the evidentiary hearing.                     The referee was wholly

within his discretion to deny both Attorney Lister's request to

supplement the record and his request to reconsider the report.

       ¶14    We turn to Attorney Lister's appeal from the findings

and    conclusions        stated    in    the    referee's       report.           Attorney

Lister's       appellate       brief1      focuses       on     the        findings     and

recommendations relating to three client matters:                            A.P., D.W.,

and J.T.        This court will adopt a referee's findings of fact

unless       they   are    "clearly       erroneous."           In    re    Disciplinary

Proceedings          Against         Charlton,           174 Wis. 2d 844,              874,

498 N.W.2d 380 (1993);             In re     Disciplinary       Proceedings Against

Swartwout,      116 Wis. 2d 380,          382,    342 N.W.2d 406           (1984).       We

review        the    referee's           conclusions       of        law      de      novo.

In re Disciplinary Proceedings Against Hetzel, 118 Wis. 2d 257,
259,       346 N.W.2d 782          (1984),       cert.    denied,          469 U.S. 857,

105 S. Ct. 186 (1984);             In re Disciplinary Proceedings Against

Norlin, 104 Wis. 2d 117, 122, 310 N.W.2d 789 (1981).




       1
       Attorney Lister filed an appellate brief but did not file
a reply brief.   After the court denied his request to postpone
oral argument, scheduled for December 4, 2014, Attorney Lister
opted to forego oral argument and rely solely on his brief.


                                             6
                                                                   No.    2013AP746-D



       Matter of A.P. (Counts 1-8)2

       ¶15    Attorney Lister contends that the OLR failed to prove

he committed ethical violations in his representation of A.P.

In 2009, A.P., who was incarcerated, hired Attorney Lister to

explore possible sentence modification.                   Throughout 2009, A.P.

repeatedly wrote to Attorney Lister, asking about the status of

his case.       Attorney Lister failed to respond to these letters.

Attorney Lister did inform A.P. that he had talked with a Forest

County District Attorney about an agreement regarding possible

sentence reduction.          The amended complaint alleges that this was

misrepresentation because, in fact, the district attorney was

not willing to negotiate; indeed, he apparently told Attorney

Lister      that    if    A.P.     successfully    withdrew    his    plea,     other

criminal charges could ensue.                  In November 2009, A.P. asked

Attorney Lister to withdraw as A.P.'s attorney and to refund his

fee.       Attorney Lister failed to either respond or return legal

fees.       During the ensuing disciplinary investigation, the OLR

repeatedly requested written responses from Attorney Lister and
Attorney Lister failed to timely respond.                   When he did respond,

he misrepresented several facts to the OLR and to the OLR's

assisting District Committee.

       ¶16    The     referee    considered     the     evidence   and   determined

that       Attorney      Lister:       failed     to    communicate      with   A.P.

(Count 2);      failed     to    respond   to     the   client's     requests    that

       2
       No party appealed the referee's dismissal of Counts 1
and 3, so they are not discussed further.


                                           7
                                                                    No.     2013AP746-D



Attorney Lister withdraw, return all legal fees paid, and send

the client's file to his new attorney, and also failed to submit

the fee dispute to binding arbitration with the Wisconsin State

Bar (Count 4); misrepresented to his client whether the district

attorney was willing to consider some sort of deal (Count 5);

failed to cooperate with the OLR (Count 6); and misrepresented

several facts to the OLR (Count 7) and to the District Committee

(Count 8).

       ¶17    Attorney Lister's appellate brief focuses primarily on

a factual dispute as to how often Attorney Lister met with the

district attorney concerning the A.P. matter.                     He contends that

his own testimony, coupled with that of other witnesses, proves

that when Attorney Lister told his client, A.P., that he was in

Forest County, Attorney Lister was, in fact, in Forest County.

He asserts that, to the extent the district attorney refutes

Attorney      Lister's     testimony,     the       district     attorney     is    not

credible.

       ¶18    The   record     reflects        that     the     referee     carefully
considered      Attorney     Lister's    proffered       proof,    including       CCAP

records,      correspondence,    and     emails,       and    determined    that    the

real issue was not the number of meetings Attorney Lister had

with    the     district      attorney        but     whether     Attorney     Lister

misrepresented the district attorney's comments to A.P.                            The

referee       determined,      unequivocally,           that     Attorney      Lister

misrepresented the district attorney's position on a possible

sentence reduction and concluded that the OLR had established
the other alleged violations as well.
                                          8
                                                                     No.     2013AP746-D



      ¶19      Although     Attorney    Lister    argues      that     the     referee

failed to give adequate weight to his evidence, the referee

clearly weighed the credibility of Attorney Lister's testimony

and found it wanting.             We will not reassess Attorney Lister's

credibility.         We conclude that the record supports the referee's

findings and conclusions pertaining to A.P. and we accept them.

See       In    re      Disciplinary    Proceedings          Against       Eisenberg,

2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.

      Matter of D.W. (Counts 15-25)3

      ¶20      Attorney Lister also challenges the referee's findings

and conclusions pertaining to his representation of D.W.                             In

April 2008, D.W. retained Attorney Lister to represent him in an

ongoing property dispute pending in Marathon County.                       D.W. paid

Attorney       Lister    $2,000   or   $2,500    in   cash    as   advanced      fees.

There was no written fee agreement and D.W. received no receipt.

Notably, Attorney Lister was aware that D.W had a history of

fairly severe depression and anxiety and had sustained a heart

attack and a stroke.
      ¶21      In June 2010, the Marathon County case settled.                     D.W.

was entitled to receive settlement money from the defendant's

title insurance company and from the defendant.                    Each party was

to pay $200 to the mediator, and D.W. also owed disbursements to

a court reporter and for certain other court services.

      3
       The referee dismissed Count 15 (alleging that Attorney
Lister failed to actively pursue collection of a due and owing
balance from the defendant).      The OLR does not appeal the
dismissal of this count and it will not be discussed further.


                                         9
                                                                               No.    2013AP746-D



       ¶22    For    more    than    a    year     and    a     half,     Attorney          Lister

failed   to     give   D.W.        his    settlement      funds,         despite        numerous

requests.      Meanwhile, Attorney Lister issued a number of checks

to himself, in excess of attorney fees he was owed.                                  Eventually,

D.W.   was    forced    to    hire       another    lawyer         to    try     to    help    him

recover his settlement money.

       ¶23    Based    on    his     findings,      the       referee      concluded          that

Attorney Lister:             failed to prepare a written fee agreement

after receiving        advanced fees (Count 16); failed to hold in

trust D.W.'s settlement funds, while issuing checks to himself

in amounts that exceeded the balance of any remaining legal fees

(Count   17);       failed    to     deliver      to     D.W.      the    balance        of    the

settlement funds for a period of over one and a half years

(Count 18); failed to timely deliver the mediation fee to the

mediator (Count 19); failed to report a payment to the mediator

or show balances following each transaction in the client ledger

maintained for D.W. (Count 20); failed to respond to the OLR's

requests      for    information         about    the     grievance        filed        by    D.W.
(Count   21);       stated    to    the    OLR     that       he   had    paid        the    court

reporter and expert from the settlement proceeds, though his

account records did not reflect such payments (Count 22); made

numerous transactions from his client trust account between July

2010 and December 2011 (Count 23); made numerous deposits into

his    client       trust     account        without          including          the        proper

identifying information on the deposit slips, and made numerous

withdrawals without including the proper identifying information


                                             10
                                                                       No.       2013AP746-D



in the memo line (Count 24); and issued a check from his client

trust account to one of his office employees (Count 25).

       ¶24   On appeal, Attorney Lister focuses on the allegation

that he failed to give D.W. his settlement funds.                                He claims

that D.W. told Attorney Lister not to disburse any funds because

D.W.   disagreed       with     certain      disbursements         owed     to       a   court

reporter and other court service providers.                           Attorney Lister

admits that he violated trust account rules, but suggests that

"said violation does not rise to the sanctions requested by the

Referee in this matter."                The referee's thorough and careful

analysis of this issue belies Attorney Lister's claims.                                    The

referee found that months and years passed before D.W. ever

received his settlement proceeds, and he received the proceeds

only   after      he   was    forced    to   retain     the      services    of       another

attorney to collect them.                Moreover, Attorney Lister pocketed

money that should have otherwise gone for incurred expenses or

returned     to    the   client.       The    record       supports    the        referee's

findings     and       conclusions       pertaining         to    Attorney           Lister's
representation of D.W. and we adopt them.

       Matter of J.T. (Counts 34-38)

       ¶25   Attorney         Lister    also        challenges       the     allegations

concerning his representation of J.T.                      In 2005, J.T. retained

Attorney     Lister      to    handle    her      divorce     case    and        a    pending

disorderly        conduct     charge.         The    two    commenced        a       romantic

relationship that lasted several years.                     In February 2009, J.T.

was cited for a traffic violation in Kansas.                              She appealed,
requiring her to file briefs in the Kansas Court of Appeals.
                                             11
                                                                          No.    2013AP746-D



Attorney    Lister      was    not     admitted      to     the   practice      of    law   in

Kansas and was not admitted to practice in Kansas on a pro hac

vice basis.       The amended complaint alleged and the referee found

that Attorney Lister helped J.T. write and file the briefs with

the Kansas court.           The amended complaint further alleged and the

referee    found       that        throughout      his     representation        of     J.T.,

Attorney Lister permitted her to be alone in his office, and

disclosed details of other client matters to her.

    ¶26        After the Kansas case ended, J.T. wrote to Attorney

Lister on numerous occasions asking for documents from her case

file.      Attorney Lister failed to respond to her requests or

provide the documents requested.                     The OLR eventually referred

the matter to a District Committee.                       Attorney Lister repeatedly

failed     to    timely       respond       to     inquiries      from     the       District

Committee, and when he did finally respond, he failed to provide

the information and/or documents requested.

    ¶27        Based   on     these     facts,       the    referee      concluded       that

Attorney        Lister:            revealed        client     confidences        to      J.T.
(Count 34); engaged in a sexual relationship with J.T. while she

was a client (Count 35); failed to provide the client's file in

the Kansas case upon termination of his representation for a

period of over two years and as repeatedly requested by the

client (Count 36); engaged in the unauthorized practice of law

by writing and submitting a brief on behalf of J.T. to a court

in Kansas without seeking admission pro hac vice (Count 37); and

failed    to    respond       to    seven   inquiries        from   the    OLR       District
Committee investigator (Count 38).
                                              12
                                                                             No.   2013AP746-D



       ¶28       On     appeal,       Attorney           Lister      maintains     that      his

relationship with J.T. started after all the legal work ended.

He denies writing the Kansas briefs for J.T., claiming that J.T.

did the work herself.                      He reiterates claims he made at the

evidentiary            hearing      that    after       the   relationship       ended,     J.T.

pursued          Attorney          Lister        and     engaged      in    harassing        and

surveillance type behavior.                       His appeal from the findings and

conclusions related to J.T. is predicated on his assertion that

J.T. is not credible.

       ¶29       Our    review      of     the    record      and    the   referee's   report

reflects         the    referee's        careful        and   thorough     analysis    of    the

evidence.         In particular, the dispute as to the precise timing

of     Attorney         Lister's         intimate        relationship       with   J.T.     was

scrutinized            by    the    referee.            The   referee      found   that      the

relationship began in January of 2006, as J.T. described, and

that Attorney Lister was representing her in her divorce at the

time the relationship started.4                        The report is also replete with

commentary as to the referee's assessment of the credibility of
J.T.       and   that       of   Attorney        Lister.       The    referee    deemed     J.T.

credible in her testimony.                       As to Attorney Lister, the referee

observed:

            The Respondent would like to portray himself as a
       person who helps the poor and downtrodden, who
       oftentimes works on a pro bono basis, and who puts the

       4
       The referee found that the relationship lasted three to
three and a half years and encompassed the time period during
which Attorney Lister represented J.T. on more than one matter.


                                                   13
                                                                    No.    2013AP746-D


       interests of his clients before his own. To the
       contrary, in the cases that are the subject of this
       proceeding, the Respondent has shown himself to be a
       dishonest manipulator of the weak, unsophisticated and
       vulnerable, all of whom he willingly exploited for his
       own advantage.
We defer to the referee's clearly stated and well supported

credibility         determinations.        We   are    not   persuaded     that     the

referee's conclusions of law are clearly erroneous and we accept

the referee's findings and his conclusions pertaining to the

matter of J.T.
       Other Misconduct

       ¶30      Attorney Lister's appellate brief focuses on the three

client matters discussed above, but the OLR's amended complaint

alleged and the referee concluded that Attorney Lister committed

some       13   additional    ethical     violations    involving      a   number    of

additional clients.

       ¶31      A   number    of   the   disciplinary    charges      filed   against

Attorney Lister involve his failure to cooperate with the OLR.5

In his appellate brief, Attorney Lister peripherally challenges

these       findings    and    conclusions.     He    attempts   to    deflect      and

minimize responsibility for his                 noncooperation but ultimately

offers no meaningful defense to the multitude of noncooperation

       5
       The OLR alleged that Attorney Lister failed to cooperate
with the OLR in Counts 6-8, 11, 14, 21-22, 26, 28, 33, and 38-39
of the amended complaint.   In some cases, the OLR alleged that
Attorney Lister committed ethical misconduct in addition to his
failure to cooperate with the OLR. In others, the OLR did not
find cause to proceed on certain grievances, but alleged that
Attorney Lister violated ethical rules by failing to cooperate
with the OLR investigation of those client grievances.


                                           14
                                                            No.   2013AP746-D



charges, all deemed by the referee to have been proven.                   We

accept   the   referee's   findings    and    conclusions   pertaining    to

these matters.

    ¶32    Attorney    Lister    has    not    appealed     the   referee's

conclusion     that   he   committed    misconduct    in    several   other

matters, which are briefly summarized.

    Matter of A.B. (Counts 9-10)

    ¶33    With respect to Attorney Lister's representation of

A.B., the amended complaint alleged and the referee agreed that

Attorney Lister failed to deposit a $100 check for filing and

service fees into his client trust account, instead depositing

it into his law firm's business account (Count 9), and then

failed to refund the $100 cost advance for filing and service

fees that were never incurred (Count 10).

    Matter of P.T. (Count 11)

    ¶34    In May 2010, P.T. hired Attorney Lister to represent

him in a Marathon County misdemeanor case.             P.T. subsequently

filed a grievance with the OLR against Attorney Lister.                 This
grievance did not result in misconduct charges.               However, the

amended complaint alleged and the referee found that Attorney

Lister failed to respond to multiple requests for information

from the OLR as it sought to investigate this matter.




                                   15
                                                                 No.    2013AP746-D



    Matter of T.A. (Counts 12-14)6

    ¶35     The    amended     complaint     alleged      and     the     referee

concluded that Attorney Lister failed to return a client file

upon request, and did so only after two requests were made by

the client's new attorney (Count 13), and also failed to respond

to repeated requests for information from the OLR (Count 14).

    Matter of H.V.N. (Count 26)

    ¶36     A former client, H.V.N., filed a grievance with the

OLR against Attorney Lister.         This grievance did not result in

misconduct charges.      However, the amended complaint alleged and

the referee found that Attorney Lister failed to respond to

multiple requests for information from the OLR as it sought to

investigate this matter.

    Overdraft Violations (Counts 27-28)

    ¶37     The    amended     complaint     alleged      and     the     referee

concluded   that    Attorney    Lister     failed    to   file    an    overdraft

notification      agreement   for   his    trust    account     with    the   OLR,

despite repeated requests from the OLR (Count 27),                      and then
failed to timely respond to the OLR's requests for information

pertaining to this issue (Count 28).




    6
       The referee dismissed Count 12 and no party appealed this
decision. It is not discussed further.


                                     16
                                                                    No.   2013AP746-D



    Matter of B.S. (Counts 29-33)7

    ¶38     With       respect    to     his    representation      of    B.S.,     the

amended     complaint         alleged    and    the   referee     concluded       that

Attorney Lister:            failed to accomplish service of a summons and

complaint on behalf of his client, resulting in the court's

dismissal       of    the     lawsuit,    reflecting    a    lack    of    competent

representation and a lack of diligence (Count 30); failed to

respond to his client's requests for information regarding the

status of his case (Count 31); failed to prepare a written fee

agreement when he began representation of B.S. on a contingent

fee basis (Count 32); and failed to timely respond to the OLR's

requests for information (Count 33).

    Matter of Mr. and Mrs. E. (Count 39)

    ¶39     No       formal    charges    resulted    from    a   grievance       filed

against Attorney Lister by Mr. and Mrs. E.                   However, the amended

complaint alleged and the referee found that Attorney Lister

failed to respond to multiple requests for information from the

OLR as it sought to investigate this matter.
    ¶40     The facts of record support the referee's findings and

demonstrate that Attorney Lister committed each of the 34 counts

of professional misconduct determined by the referee.

    ¶41     After       making    a     determination   that      Attorney    Lister

committed misconduct with respect to the 34 counts summarized

above,    the    referee       evaluated    the   appropriate       discipline      for

    7
       Count 29 was dismissed by the referee and no                               party
appealed this decision. It will not be discussed further.


                                           17
                                                                         No.     2013AP746-D



Attorney Lister, recommending revocation.                        On appeal, Attorney

Lister argues that a public reprimand is sufficient.                              Attorney

Lister's opinion is apparently based on the notion that "none of

the alleged actions by Attorney Lister were criminal in nature."

       ¶42   We determine the appropriate level of discipline given

the particular facts of each case, independent of the referee's

recommendation, but benefitting from it.                    See In re Disciplinary

Proceedings      Against      Widule,     2003 WI 34,           ¶44,    261 Wis. 2d 45,

660 N.W.2d 686.         After careful consideration of the report and

recommendation and the record in this matter,                           we accept the

referee's recommendation for revocation.                    The scope and severity

of the misconduct committed in this matter, Attorney Lister's

extensive      disciplinary        history,     and   the       numerous       aggravating

factors warrant revocation.

       ¶43   The 34 proven counts in the OLR's amended complaint

range from conversion of client funds to having engaged in an

impermissible       sexual     relationship        with     a    client.          Attorney

Lister habitually refused to cooperate with the OLR, failed to
keep    clients      reasonably      informed,        and    has       breached        client

confidences.        Moreover, as the referee observed, this proceeding

is the latest in "a disturbing pattern of misconduct that has

extended over many years."

       ¶44   Attorney        Lister's     significant        disciplinary          history

includes a 60-day suspension in 2010, a five-month suspension in

2007,    and    a     court-ordered       public      reprimand         in     1986.       In

addition,      in     2012    he    was   the    subject         of     an     enforcement
proceeding      for     intentionally         failing       to    pay        court-ordered
                                           18
                                                                         No.       2013AP746-D



restitution.          Moreover,       a   number     of    aggravating        factors       are

present.     In addition to the significant disciplinary history

noted, Attorney Lister's conduct reflects a dishonest or selfish

motive; multiple offenses; intentional violation of the rules;

submittal     of      false        information       to     the       OLR;     refusal       to

acknowledge the wrongful nature of his conduct; and vulnerable

clients.

     ¶45    As the referee observed, Attorney Lister "has shown

himself     to     be       a      dishonest        manipulator         of        the     weak,

unsophisticated         and        vulnerable,      all     of    whom       he    willingly

exploited for his own advantage."                     The record wholly supports

the referee's recommendation for revocation.

     ¶46    Concerning          monetary      sanctions,         we    agree       with     the

referee's recommendation that Attorney Lister be ordered to pay

restitution      as    follows:           Wisconsin       Lawyers'     Fund       for   Client

Protection ($8,548.89), D.W. ($3,151.11), and A.B. ($100.00).

Attorney    Lister      does        not   dispute     the     referee's           restitution

recommendation and we award restitution accordingly.
     ¶47    We further conclude that full costs in the amount of

$28,200.86    are      to     be    imposed    on    Attorney      Lister.          Attorney

Lister does not argue that there are extraordinary circumstances

here that would justify a departure from the court's standard

practice of imposing full costs against the respondent attorney.

See SCR 22.24(1m).

     ¶48    IT IS ORDERED that the license of Ryan D. Lister to

practice law in Wisconsin is revoked, effective February 27,
2015.
                                              19
                                                            No.   2013AP746-D



    ¶49     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Ryan D. Lister shall pay to the Office of Lawyer

Regulation the costs of this proceeding, which are $28,200.86 as

of December 18, 2014.

    ¶50     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Ryan D. Lister shall pay restitution as follows:

Wisconsin    Lawyers'   Fund   for    Client   Protection     ($8,548.89),

D.W. ($3,151.11), and A.B. ($100.00).

    ¶51     IT IS FURTHER ORDERED that the restitution specified

above is to be completed prior to paying costs to the Office of

Lawyer Regulation.

    ¶52     IT IS FURTHER ORDERED that, to the extent he has not

already done so, Ryan D. Lister shall comply with the provisions

of SCR 22.26 concerning the duties of a person whose license to

practice law in Wisconsin has been revoked.




                                     20
    No.   2013AP746-D




1